Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/31/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-13 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
Claims 1-4 and 11-13 are directed toward a catalytic composition.  Claim 10 is directed toward a fuel cell having a catalytic layer.  Limitations regarding methods of forming the catalytic composition and/or catalytic layer are not given patentable weight unless such limitations impart structure to the claimed catalytic composition and/or catalytic layer.  See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al., US 2018/0331368 A1.
Kongkanand teaches a method of making a fuel cell including the following steps: comprising: (a) mixing carbon nanotubes (CNT) with an initial dispersion, wherein the 

    PNG
    media_image1.png
    288
    609
    media_image1.png
    Greyscale

In a fuel cell, ionomer must be distributed uniformly throughout the electrode to ensure sufficient proton transport to all of the platinum surface. A fuel cell with a segregated electrolyte distribution allows the ionomer to distribute uniformly in the cathode layer without coating all of the platinum (Pt) surfaces. As a result, sufficient oxygen and proton transport occurs to all the platinum surfaces to maintain good high-power performance [0004].  In the fuel cell electrode, the ionomer is strongly associated with carbon nanotubes (CNT) to minimize the interaction between the ionomer and the platinum surface. Instead of mixing the catalyst with the ionomer together in one step, 
The ionomer is included in an ionomer dispersion. The method may further include mixing water, n-propanol, and the ionomer dispersion to form the initial dispersion [0007].  The dispersion is heated at a temperature of 50-100°C.  Mixing the CNT-ionomer composite with the electrode catalyst solution includes mixing the catalyst-loaded carbon black powder with water, n-propanol, and the CNT-ionomer composite suspension to form a segregated ionomer electrode ink [0008].  The electrode includes a CNT-ionomer composite including carbon nanotubes and an ionomer coupled to the carbon nanotubes. The electrode further includes a carbon black powder coupled to the CNT-ionomer composite, and a plurality of platinum nanoparticles supported by the carbon black powder. Each of the carbon nanotubes has a diameter ranging between 10 and 20 nanometers. The CNT-ionomer composite may include a sulfonated tetrafluoroethylene based fluoropolymer-copolymer [0009].  
Furthermore, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  

  Kongkanand does not explicitly teach a first ionomer having a first equivalent mass coats a carbon nanomaterial and a second ionomer having a second equivalent mass is contained in the binding agent composition wherein the first equivalent mass is different from the second equivalent mass.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kongkanand teaches different ionomers may be combined and included in the electrode 4 [0024].  In addition, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  
Kongkanand does not explicitly teach the thickness of the ionomer coated on the carbon nanotubes.  However, the invention as a whole would have been obvious to one .
Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
Regarding at least claims 1 and 2, Applicant asserts “The cited reference fails to teach or suggest a catalytic composition having such a combination of features” (page 5).  Applicant argues the cited reference “fails to teach or suggest that different ionomers are used to coat the carbon nanomaterial than those used in the binding agent”.  Examiner disagrees.  First, Kongkanand teaches, in addition, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  Second, Kongkanand teaches an ionomer may be characterized by its equivalent weight (EW) which is defined as the weight of ionomers per mole of sulfonic acid group. A suitable ionomer may have an EW value between about 400 and 1500. Different ionomers may be combined and included in the electrode [0024].  In addition, for an electrode to perform at high power, the ionomer must be distributed uniformly to ensure sufficient proton transport to all of the platinum surface. The presently disclosed fuel cell  
No additional arguments are provided regarding claims 5-10.  Thus there is nothing further for the Examiner to rebut.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/           Primary Examiner, Art Unit 1727